 

 

 

Exhibit 10.5

LICENSE AGREEMENT

This LICENSE AGREEMENT is entered into as of the latest of the dated signatures
below (“Effective Date”) by and among Mark L. Kozam d/b/a MLK Software and
Datasci, LLC (collectively “Datasci”), and Phase Forward Incorporated (“Phase
Forward”).

IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH THE PARTIES IRREVOCABLY ACKNOWLEDGE, THE PARTIES AGREE AS
FOLLOWS:

ARTICLE 1

DEFINITIONS

The following terms shall have the meaning set forth below when used herein:

1.1            “Settled Patent” means U.S. Patent No. 6,496,827 B2 entitled
“Methods and Apparatus for the Centralized Collection and Validation of
Geographically Distributed Clinical Study Data with Verification of Input Data
to the Distributed System,” including all foreign counterparts, divisional,
reissue, reexamined, continuation, and continuation in-part patents thereof.

1.2            “License Agreement” means this License Agreement.

1.3            “Settlement Agreement” means the Settlement Agreement to which
this License Agreement is attached as Appendix A.

1.4            “Party” or “Parties” means any party or parties to this License
Agreement, including affiliate companies and parent companies, as the case may
be.

1.5            “Stipulation of Dismissal With Prejudice” means the Stipulation
of Dismissal with Prejudice attached hereto as Appendix B.


ARTICLE 2

BACKGROUND

2.1            Datasci is the owner of the entire right, title and interest in
and to the Settled Patent.

2.2            Datasci filed an action against Phase Forward and Quintiles, Inc.
in the United States District Court for the District of Maryland alleging that
Phase Forward and Quintiles, Inc. had infringed the Settled Patent; Civil Action
No. 04-CV-1787 (the “Action”). Phase Forward asserted several affirmative
defenses and counterclaims, alleging, among other things, that it did not
infringe the Settled Patent and that the Settled Patent is invalid.

2.3            The Parties to this License Agreement now desire to settle the
Action, and to settle and resolve all issues set forth herein which they may
have against each other arising out of or in connection with the Settled Patent.


--------------------------------------------------------------------------------




ARTICLE 3

PAYMENTS AND ROYALTIES TO DATASCI

3.1            On the Effective Date, Phase Forward shall pay Datasci a
one-time, lump sum, fully paid up royalty in the amount of Eight Million Five
Hundred Thousand and No/100 Dollars ($8,500,000.00).

3.2            Neither this License Agreement nor the Settlement Agreement shall
be effective until Datasci has received the payment required to be made by the
Effective Date in accordance with this License Agreement and the Settlement
Agreement.

ARTICLE 4

LICENSE GRANT

4.1            Datasci hereby grants to Phase Forward and its parent companies,
subsidiaries, and affiliate companies a perpetual, irrevocable, fully paid-up,
worldwide, non-transferable (except as set forth in Section 6.1), non-exclusive
license to make, have made, use, offer-to-sell, sell, export, and import, or
otherwise dispose of products and services the making, having made, use,
offering to sell, selling, exporting or importing of which would in the absence
of this license infringe any valid and enforceable claim of the Settled Patent.
This license shall apply to Phase Forward’s customers, manufacturers, partners,
distributors, re-sellers, vendors, and their respective end users, regarding all
products and services made by, made for, provided by, purchased from, or
licensed from Phase Forward. This license shall not be interpreted or construed
as granting Phase Forward any right to sub-license any third party or
Non-subsidiary to use any of the methods or systems claimed in the Settled
Patent, except as such methods or systems are or were provided directly or
indirectly by Phase Forward. “Non-subsidiary” shall mean any corporation of
which Phase Forward does not own or control more than 50% of the U.S. or foreign
corporation, company or other legal entity. This license shall not apply to any
products or services acquired by Phase Forward from an entity identified in
Appendix D. Further, this license shall not be interpreted or construed to
include any products or services of any third party that acquires Phase Forward
or any of Phase Forward’s subsidiaries or affiliates, where such products or
services (i) were in existence at the time of the acquisition or (ii) are new
products or services developed by said third party subsequent to said
acquisition.

4.2            Other than the license contemplated by this License Agreement, no
license, right, or immunity is granted by Datasci to any third party, either
expressly or by implication, or by estoppel, or otherwise, to any patents,
inventions, or other property right.

ARTICLE 5

TERM

5.1            The term of the license granted herein shall be for the life of
the Settled Patent.

ARTICLE 6

GENERAL PROVISIONS

6.1            Assignment.  This License Agreement and any rights, licenses or
privileges under this License Agreement shall be freely assignable to (i) any
affiliate, parent, or

2


--------------------------------------------------------------------------------




subsidiary of a Party or (ii) an acquiror of a Party or of any portion of a
Party’s business to which this License Agreement applies (whether by way of an
asset or stock transaction). Phase Forward represents that it is not currently
engaged in any active negotiations in connection with its acquisition by any
third party.

6.2            Legal Fees.  The prevailing Party or Parties in any proceeding or
legal action to enforce or interpret this License Agreement shall be entitled to
recover reasonable attorneys’ fees and costs incurred in connection with such
proceeding or legal action.

6.3            Waiver.  The waiver by any Party or Parties of a breach of any
provision of this License Agreement shall not operate or be construed as a
waiver of any other or any subsequent breach of the same or a different kind.

6.4            Amendments.  Any changes to this License Agreement must be in
writing specifically stating an intention to modify this License Agreement
signed by the Party or Parties to be bound.

6.5            Survival of Representations and Warranties.  The representations
and warranties contained in this License Agreement shall survive the execution
and delivery of this License Agreement.

6.6            Relationship of Parties.  Nothing in this License Agreement shall
create or be deemed to create any relationship of agency, partnership, or joint
venture between Datasci, on the one hand, and Phase Forward on the other.

6.7            No Third Party Beneficiaries.  Except with respect to Phase
Forward Users as defined in the Settlement Agreement, this License Agreement is
made and entered into for the sole protection and benefit of the Parties, and no
other person or entity shall be a direct or indirect beneficiary of or shall
have any direct or indirect cause of action or claim in connection with this
License Agreement.

6.8            Notices.  Any notice or other communication required or permitted
under this License Agreement shall be given in writing and shall be conclusively
deemed to have been duly given on the date delivered if delivered personally, or
five (5) days after deposit in the United States mail, by registered or
certified mail, postage prepaid, addressed as follows:

6.8.1         Notices to Datasci shall be addressed to:

Stanley P. Fisher, Esq.
Reed Smith LLP
3110 Fairview Park Drive
Suite 1400
Falls Church, Virginia  22042

6.8.2        Notices to Phase Forward shall be addressed to:

D. Ari Buchler, Esq.
General Counsel
Phase Forward Incorporated
880 Winter Street
Waltham, Massachusetts  02451

3


--------------------------------------------------------------------------------




and to

John J. Cotter, Esq.
Kirkpatrick & Lockhart Nicholson Graham LLP
75 State Street
Boston, Massachusetts  02109

6.9            Headings.  All headings in this License Agreement are used for
convenience only and shall not affect the interpretation of this License
Agreement.

6.10          Applicable Law; Choice of Forum; Jurisdiction.  This License
Agreement shall be governed by and construed under the laws of the State of
Maryland, without regard to its conflict of laws provisions. It is further
agreed that all disputes and matters whatsoever arising under, in connection
with or incident to the License Agreement shall be litigated, if at all, before
the United States District Court for the District of Maryland, to the exclusion
of the Courts of any other state, locality or country. The Parties irrevocably
consent to personal jurisdiction in such court for such purposes.

6.11          No Strict Construction.  Each Party and counsel for each Party
have reviewed this License Agreement, and, accordingly, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this License
Agreement.

6.12          Entire Agreement.  This License Agreement, together with the
Settlement Agreement, contains the entire understanding between Datasci and
Phase Forward superseding all prior or contemporaneous communications,
negotiations, discussions, agreements, and understandings among the Parties with
respect to the subject matter of this License Agreement and the Settlement
Agreement.

6.13          Counterparts.  This License Agreement may be executed in any
number of counterparts, including those transmitted to and among the Parties via
facsimile, with the same effect as if the signatures on each counterpart were
upon a single instrument. All counterparts, taken together, shall constitute
this License Agreement.

6.14          Partial Invalidity.  If any term or provision herein shall be
invalid, illegal or unenforceable in any respect, this License Agreement shall
be construed without the term or provision so that this License Agreement will
remain binding on the Parties.

6.15          No Prejudice.  Inclusion of an entity on Appendix D shall not
create any evidence or presumption (i) that such entity had, has, may develop,
or may acquire any products or services that infringe any valid enforceable
claim of the Settled Patent or (ii) with respect to any intention of any Party
to this Agreement to engage in any transaction with any such entity.

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
caused this License Agreement to be executed by their duly authorized
representatives as of the dates set forth below.

DR. MARC L. KOZAM, d/b/a
MLK SOFTWARE

 

PHASE FORWARD INCORPORATED

/s/ Marc L. Kozam

 

/s/ Rodger Weismann

Name:

Marc L. Kozam

 

Name:

Rodger Weismann

 

 

 

Title:

Senior Vice President and

 

 

 

 

Chief Financial Officer

Date:

2-15-06

 

Date:

February 15, 2006

DATASCI, LLC

 

QUINTILES, INC.

 

 

/s/ Beverly L. Rubin

/s/ Marc L. Kozam

 

 

 

 

 

Name:

Beverly L. Rubin

Name:

Marc L. Kozam

 

 

 

 

 

 

Title:

Director

Title:

 

 

 

 

 

 

 

Date:

15 February 2006

Date:

2-15-06

 

 

 

 

5


--------------------------------------------------------------------------------